EXHIBIT 21 Crown Holdings, Inc. Exhibit 21 – Subsidiaries of Registrant NAME STATE OR COUNTRYOF INCORPORATION OR ORGANIZATION Crown Cork & Seal Company, Inc. Pennsylvania Crown Consultants, Inc. Pennsylvania Crown Americas LLC Pennsylvania Crown Americas Capital Corp. Delaware CROWN Packaging Technology, Inc. Delaware CROWN Cork & Seal USA, Inc. Delaware Crown Financial Management, Inc. Delaware Crown Beverage Packaging, Inc. Delaware CROWN Beverage Packaging Puerto Rico, Inc. Delaware Crown Cork & Seal Receivables (DE) Corporation Delaware Crown Cork & Seal Company (DE), LLC Delaware Crown International Holdings, Inc. Delaware CROWN Packaging Barbados Limited Barbados CROWN Verpakking België NV Belgium CROWN Speciality Packaging België NV Belgium Eurocan Dranken NV Belgium CROWN Bevcan Slovakia s.r.o. Bratislava Crown Brasil Holdings Ltda. Brazil CROWN Embalagens Métalicas da Amazonia S.A. Brazil CROWN Tampas S.A. Brazil Aruma Productora de Embalagens do Sergipe Ltda. Brazil CROWN Distribuidora de Embalagens Ltda. Brazil CROWN Asia Pacific Investments (T) Limited British Virgin Islands CROWN Beverage Cans (Cambodia) Limited Cambodia Crown Canadian Holdings ULC Canada CROWN Metal Packaging Canada Inc. Canada CROWN Beverage Cans Beijing Limited China Foshan Continental Can Co. Limited China Foshan Crown Easy-Opening End Co. Limited China CROWN Beverage Cans Huizhou Limited China CROWN Beverage Cans Shanghai Limited China Crown Colombiana, S.A. Colombia CROWN Pakkaus OY Finland Crown European Holdings SA France CROWN Emballage France SAS France Crown Developpement SAS France Société de Participations CarnaudMetalbox SAS France CROWN Bevcan France SAS France CROWN Verpackungen Deutschland GmbH Germany CROWN Nahrungsmitteldosen GmbH Germany Crown Cork & Seal Deutschland Holdings GmbH Germany 1 NAME STATE OR COUNTRY OF INCORPORATION OR ORGANIZATION CROWN Speciality Packaging Deutschland GmbH Germany CROWN Nahrungsmitteldosen Deutschland GmbH Germany CROWN Verschlűsse Deutschland GmbH Germany CROWN Cans Ghana Limited Ghana CROWN Hellas Can Packaging SA Greece CROWN Beverage Cans Hong Kong Limited Hong Kong CROWN Magyarorszag Csomagoloipari KFT Hungary CROWN Packaging Ireland Ltd. Ireland CROWN Bevcan Italy S.r.l. Italy FA.BA. Sud S.r.l. Italy CROWN Aerosols Italia S.r.l. Italy FABA Sirma S.r.l. Italy Baroni S.r.l. Italy CROWN Closures Italy S.r.l. Italy CROWN Italy Finance S.r.l. Italy CROWN SIEM Ivory Coast CROWN Packaging Jamaica Limited Jamaica CROWN Middle East Can Co. Ltd. Jordan CROWN Société Malgache d’Emballages Metalliques (CROWN SMEM) Madagascar CROWN Beverage Cans Malaysia Sdn Bhd Malaysia CROWN Closures Malaysia Sdn Bhd Malaysia CROWN Envases Mexico, S.A. de C.V. Mexico Carnaud Maroc Morocco CROWN Verpakking Nederland, BV Netherlands Crown Overseas Investments BV Netherlands CROWN Speciality Packaging BV Netherlands CROWN Aerosols Nederland BV Netherlands CROWN Packaging Polska Sp.z.o.o. Poland Crown Cork & Seal de Portugal Embalagens S.A. Portugal Crown Cork Kuban Russia Crown Arabia Can Company Ltd. Saudi Arabia CROWN Asia-Pacific Holdings Limited Singapore CROWN Beverage Cans Singapore Pte. Ltd. Singapore CROWN Packaging Slovakia, s.r.o. Slovakia CarnaudMetalbox Food South Africa (Pty) Limited South Africa CROWN Bevcan Espana S.L. Spain CROWN Embalajes Espana SL Spain Crown Vogel AG Switzerland 2 NAME STATE OR COUNTRY OF INCORPORATION OR ORGANIZATION CROWN Food Packaging (Thailand) Public Company Limited Thailand CROWN Bevcan and Closures (Thailand) Company Limited Thailand CROWN Packaging Trinidad Limited Trinidad Crown Magreb Can S.A. Tunisia CROWN Bevcan Türkiye Ambalaj Sanayi Ve Ticaret Turkey CarnaudMetalbox Engineering Limited United Kingdom CarnaudMetalbox Group UK Limited United Kingdom CarnaudMetalbox Overeseas Limited United Kingdom CROWN Packaging UK PLC United Kingdom Crown Cork & Seal Finance Limited United Kingdom Crown UK Holdings Limited United Kingdom CROWN Specialty Packaging UK Limited United Kingdom CROWN Aerosols UK Limited United Kingdom Crownway Insurance Company Vermont CROWN Beverage Cans Hanoi Limited Vietnam CROWN Beverage Cans Saigon Limited Vietnam (1) The list includes only consolidated subsidiaries which are directly owned or indirectly owned by the Registrant. (2) In accordance with Regulation S-K, Item 601(b)(ii), the names of certain subsidiaries have been omitted from the foregoing list.The unnamed subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary, as defined in Regulation S-X, Rule 1-02(w). 3
